Exhibit 10.2

 

[g106531kqi001.jpg]

 

To: Don Morissette

 

March 6, 2008

 

From: Jeff Garon and Danny Kolke

 

Subject: Modification of the Agreement of Ownership Equity and Anti-Dilution
date 9-19-2007 (copy attached)

 

Dear Don,

 

With regard to the discussion we have recently concluded regarding the terms of
anti-dilution as laid out in the above referenced agreement, we respectfully
request that you agree through your acknowledgement below to change the
following items while leaving all other terms in effect as stated in the 9-19
Agreement:

 

1)              Replace “$2,150,000” with “$3,024,000” in the 2nd sentence of
the Recitals;

 

2)              Replace the words “25.5% following” with “23.5% following” in
the next to last sentence and in the last sentence of the Recitals;

 

3)              Replace “25.5%” with “23.5%” in the second sentence of paragraph
3.

 

As we have discussed, this Agreement will terminate in all respects upon the
closing of the Reverse Merger.

 

Thank you, please acknowledge and agree by signing in the space below and
returning the signed document to us via email or Fax (408-516-8425).

 

We continue to appreciate your support,

 

 

Jeffrey L. Garon

 

Danny Kolke

 

 

 

 

 

 

/s/ Jeffrey L. Garon

 

/s/ Danny Kolke

President & CEO

 

Founder, Chairman & CTO

Etelos Incorporated

 

Etelos Incorporated

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

/s/ Don Morissette

 

 

Don Morissette

 

 

 

 

 

Date:

March 6, 2008

 

 

 

Etelos | 1900 O’Farrell Street | Suite 320 | San Mateo | CA | 94403|
www.etelos.com | 800.874.4914

 

--------------------------------------------------------------------------------


 

ADDITIONAL AGREEMENT OF OWNERSHIP EQUITY AND ANTI-DILUTION

 

This Agreement is by and between Don Morissette (“Morissette”) and Danny Kolke,
Jeff Garon (President and CEO of Etelos) and Etelos, Inc. (collectively
“Etelos”) regarding Morissette’s investment in Etelos, Inc. This Agreement sets
forth the terms and conditions of Morissette’s additional investment in Etelos.

 

Recitals

 

Morissette has made previous investments in Etelos including the $500,000
investment set forth in the “Agreement of Ownership Equity and Anti-dilution”
dated July 2007. At the time of that agreement, Etelos planned to raise up to
$1,000,000. Instead, Etelos raised $2,150,000 including Morissette’s $500,000.
Etelos plans to raise an additional $500,000 prior to the $5.5 million dollar
round expected circa December 2007, which is expected to occur in conjunction
with a reverse merger into Tripath Technology Inc. While Morissette’s ownership
equity is 31%, Morissette has agreed to invest an additional $195,000 in Etelos
to keep his ownership interests from being diluted following the $500,000
contribution from another party. Etelos has has assured Morissette that his
contribution of an additional $195,000 will result in effective ownership equity
in Etelos of not less than 31% prior to the reverse merger, and not less than
25.5% following the reverse merger. Etelos has additionally assured that
Morissette’s effective ownership equity in Etelos will not be diluted below 31%
prior to the merger and 25.5% following the merger without Morissette’s express
written permission.

 

Agreement

 

1.               In consideration of Morissette’s contribution of this
additional $195,000, Morissette’s effective ownership equity in Etelos is
maintained at no less than 31%.

 

2.               Morissette’s effective ownership equity of 31% takes into
account all potential dilution from debt conversions, options and any and all
other potentially dilutive securities, interests or events.

 

3.               Etelos plans to raise approximately $5,500,000 circa
December 2007 in conjunction with a reverse merger into a public “shell” that is
emerging from bankruptcy. Following that merger, Morissette’s ownership equity
will not be diluted below 25.5% taking into account all potential dilution from
debt conversions, options and any and all other potentially dilutive securities,
interests or events.

 

4.               Morissette’s effective ownership equity will not be diluted
except by written agreement of the parties. For such written agreement to be
effective, it shall address only dilution, not be a part of any other agreement,
and be titled “Agreement of Dilution.”

 

5.               Danny Kolke and Jeff Garon, in his role as CEO,  represent and
warrant that each has obtained any and all approvals by the Board of Directors
and other interested parties to enter into this Agreement and a copy of the
Unanimous Written Consent approving this Agreement will be provided to
Morissette.

 

6.               Etelos will provide Morissette copies of the merger documents
as soon as they become available.

 

7.               Any and all notes, securities purchase agreements and other
documents relating to the financing of Etelos and the contemplated merger will
be drafted to reflect the terms and conditions set forth in this Agreement.

 

Agreed to this          day of September, 2007, by:

 

 

 

/s/ Danny Kolke

 

 

Danny Kolke

 

 

 

 

 

/s/ Danny Kolke

 

 

Danny Kolke, Etelos, Inc.

 

 

 

 

 

/s/ Jeffrey L. Garon

 

 

Jeff Garon, CEO, Etelos, Inc.

 

 

 

 

 

/s/ Don Morissette

 

 

Don Morissette

 

 

--------------------------------------------------------------------------------